DETAILED ACTION
This is in response to the Amendment filed 6/30/2021 wherein claims 3 and 10 are canceled, claims 6-9 and 11-20 are withdrawn, and claims 1-2, 4-5, and 21-22 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-5) in the reply filed on 6/30/2021 is acknowledged.
Claims 6-9 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/30/2021.

Claim Objections
Claims 2 and 5 are objected to because of the following informalities:
“The ECS of claim 0, wherein” (Claim 2, line 1 and Claim 5, line 1) is believed to be in error for - - The ECS of claim [[0]] 1, wherein - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Casado Montero et al. (US 2009/0275276) in view of Thompson (US 6,283,410).
Regarding Independent Claim 1, Casado Montero teaches (Figure 1) an environmental control system for a vehicle (see Figure 1, title, and Paragraph 0001) comprising:
a first pneumatically-driven pack (1, at the left side of the pneumatic distribution means 7; see Figure 1);
a second pneumatically-driven pack (1, at the right side of the pneumatic distribution means 7; see Figure 1); and
a controller (12) configured to;
during a first mode of operation of the vehicle (when the aircraft is operating on the ground; see Paragraph 0032), the controller (12) is configured to pneumatically couple (by openings valves 8 and 9; see Figure 1 and Paragraph 0032) the first pneumatically-driven pack (1, at the left side of the pneumatic distribution means 7; see Figure 1) and the second pneumatically-driven pack (1, at the right side of the pneumatic distribution means 7; see Figure 1) to a gas turbine engine (3);
during a second mode of operation of the vehicle (when the aircraft is operating in-flight; see Paragraph 0029), the controller (12) is configured to pneumatically de-couple (by closing valves 8 and 9; see Figure 1 and Paragraph 0029) the first 
electrically couple (see Paragraphs 0014-0016, 0035 and claim 3) the one or more CACs (2) to a first electrical generator (the electrical power generator of the APU – see Paragraphs 0014-0016, 0035 and claim 3) driven by the gas turbine engine (3).
Although Casado Montero teaches that an auxiliary power unit pneumatically feeds the packs, Casado Montero does not teach how the auxiliary power unit provides air to the packs.
Thompson teaches (Figure 1) an auxiliary power unit (20, 40, 52, 48, 30) coupled to a pack (at 88), wherein the auxiliary power unit (20, 22, 40, 52, 48, 30) includes a load compressor (20) which is pneumatically coupled (via 76) to the pack (at 88).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Casado Montero to have the auxiliary power unit include a load compressor which is pneumatically coupled to the packs, as taught by Thompson, in order to provide air to an environmental control system (see abstract of Thompson).
Regarding Claim 2, Casado Montero in view of Thompson teaches the invention as claimed and as discussed above. Casado Montero further teaches (Figure 1) wherein the gas turbine engine (3) comprises a component (an auxiliary power unit having a pneumatic compressor and at least one electrical power generator; see abstract and Paragraph 0010) of an auxiliary power unit (see abstract and Paragraph 0010) of the vehicle (an aircraft; Paragraph 0002).
Regarding Claim 4, Casado Montero in view of Thompson teaches the invention as claimed and as discussed above. Casado Montero further teaches (Figure 1) wherein the vehicle is an aircraft (see title and abstract), wherein the controller (12) is configured to (see Paragraphs 0034-0035) in an event of a failure of electrical-load management (a failure of a generator of an engine electrically feeding a CAC at the left side of the pneumatic distribution means, where the main generators of the main engines form at least a portion of the electrical power generation system of the aircraft which governs the demand and 
It is additionally noted that Casado Montero also discusses that, in the state of the art, the functionality of one CAC that becomes inoperative is replaced by the CAC that remains operative (see Paragraph 0029).
Regarding Claim 5, Casado Montero in view of Thompson teaches the invention as claimed and as discussed above. Casado Montero further teaches (Figure 1) wherein the vehicle is an aircraft (see title, abstract, and Paragraph 0001); and wherein, during ground and in-flight operations, the pneumatic power of the auxiliary power unit comprises substantially a same pneumatic power as that of at least one of the CACs (see Paragraph 0015). Casado Montero in view of Thompson does not teach, as discussed so far, that the pressure ratio of the load compressor and the pressure ratio of at least one of the one or more CACs is substantially the same.
Casado Montero does teach, however, that “the sizing of the apu is done such that, for the case in which each CAC is pneumatically feeding a PACK and one of the CACs becomes inoperable, the APU provides at least the pneumatic power to the PACK with which it was being fed by the inoperative CAC in an equivalent measure that will not degrade the operation of the aircraft both on the ground and in flight” (see Paragraph 0015). Therefore, the sizing of the apu is recognized as a result effective variable 
Therefore, the pressure sizing of the auxiliary power unit compressor is recognized as result-effective variables, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that sizing the apu to be provide an equivalent measure of pneumatic power to the pack avoids penalization of the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 21, Casado Montero in view of Thompson teaches the invention as claimed and as discussed above. As discussed above, Casado Montero teaches that an auxiliary power unit (3)  is configured to pneumatically feed (via 8, 9, 11) the pneumatic air conditioning kits (1). Casado Montero in view of Thompson does not teach, as discussed so far, wherein the auxiliary power unit comprises the load compressor and an air inlet, and wherein the air inlet is coupled to a pressurized cabin of the vehicle.
Thompson teaches (Figure 1) an auxiliary power unit (20, 22, 40, 52, 48, 30) that comprises the load compressor (20) and an air inlet (at 24, 22), and wherein the air inlet (at 24, 22) is coupled to (via 20, 27, 76, 90, 92, 104, 96, 98, 12) a pressurized cabin (10) of the vehicle (see title, abstract).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Casado Montero in view of Thompson to have the auxiliary power unit comprise the load compressor and the air inlet coupled to a pressurized cabin of the vehicle, as taught by Thompson, in order to provide air to an environmental control system (see abstract of Thompson).
Regarding Claim 22, Casado Montero in view of Thompson teaches the invention as claimed and as discussed above. Casado Montero further teaches (Figure 1) wherein the vehicle is an aircraft (see title and abstract), wherein the first mode of operation comprises a ground operation (see Paragraph 0032) and the second mode of operation comprises an in-flight operation (see Paragraph 0029), and wherein the controller (12) is configured to, during an in-flight event of operability of the gas turbine .

Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but they are not persuasive. Applicant argues that Casado Montero teaches a control system to cause the APU to either supply the pneumatic power to a PACK 1 during flight to supplement a failed CAC or supply electrical power to a CAC during flight to supplement a failed main engine, and does not describe a controller configured to both “pneumatically couple [a] first pneumatically-driven pack to one or more cabin air compressors (CACs)” and “electrically couple the one or more CACs to a first electrical generator coupled to [a] gas turbine engine”. In response and as discussed in the body of the rejection above, Casado Montero teaches (Figure 1) electrically coupling (see Paragraphs 0014-0016, 0035 and claim 3) the one or more CACs (2) to a first electrical generator (the electrical power generator of the APU – see Paragraphs 0014-0016, 0035 and claim 3) driven by the gas turbine engine (3). 
Applicant argues that the prior art does not teach a gas turbine engine that includes the load compressor and an air inlet in which the air inlet is coupled to a pressurized cabin of the vehicle. In response, Thompson teaches (Figure 1) an auxiliary power unit (20, 22, 40, 52, 48, 30) that comprises the load compressor (20) and an air inlet (at 24, 22), and wherein the air inlet (at 24, 22) is coupled to (via 20, 27, 76, 90, 92, 104, 96, 98, 12) a pressurized cabin (10) of the vehicle (see title, abstract).
Applicant also argues that the prior art does not teach a controller that is configured to during an in-flight event of inoperability of the gas turbine engine or the first electrical generator: electrically de-couple the one or more CACs from the first electrical generator and electrically couple the one or more CACs to a second electrical generator driven by a main engine of the vehicle. In response, Casado Montero teaches (Figure 1) wherein the controller (12) is configured to, during an in-flight event of operability of the gas turbine engine or the first electrical generator (a failure of a generator of a main .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741